Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered March 9, 2004 in a proceeding pursuant to Social Services Law § 384-Id. The order adjudged that Daniel M., Jr. is a permanently neglected child and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Zabrina M. (17 AD3d 1132 [2005]). Present—Green, J.P., Hurlbutt, Martoche, Lawton and Hayes, JJ.